DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 2/12/2021.
2. 	Claims 1-10, 13, 14, 16, 17, 19-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 13, 14, 16, 17, 19-34


Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
When the terminal side non-contact short range communications device of a respective one or more mobile communications terminals is placed within range of the apparatus side non-contact short range communications device of a respective one or more negotiable-value providing apparatuses, receiving, by the respective mobile communication terminal, equipment identification information identifying the respective negotiable-value providing apparatus when the respective negotiable-value providing apparatus is requested to provide a user with a tangible negotiable value – falls under the grouping of Certain Methods of Organizing Human Activity.
Generating, by the respective mobile communication terminal, a settlement request message containing user identification information identifying the user, a transfer amount corresponding to consideration for the negotiable value, and the equipment identification information, and directly transmitting the settlement request message from the respective mobile communication terminal to the electronic settlement server via the communications network or a mobile device network, the transfer amount being manually input from the respective mobile communication terminal by the user via an interface displayed by a program application, automatically input based upon user input predefined criteria, or automatically input by the respective 
According to a result of the credit check indicating that the account of the user is sufficient, transmits, to the respective negotiable-value providing apparatus identified based on the equipment identification information, a provision instruction message instructing the respective negotiable-value providing apparatus to provide the tangible negotiable value corresponding to the transfer amount; and a transfer request message requesting a transfer of an amount corresponding to the transfer amount from the account of the user identified by the user identification information to a predetermined account – falls under the grouping of Certain Methods of Organizing Human Activity.
Upon receiving the provision instruction message from the electronic settlement server, the value providing device of the negotiable-value providing device dispenses at least one of a coin, a token, a chip, a bill, a ticket, a card storing information corresponding to the tangible negotiable value corresponding to the transfer amount transferred from the account of the user, or transmits electronic data corresponding to the tangible negotiable-value corresponding to the transfer amount transferred from the account of the user to at least one of the respective one or more mobile 
Examiner finds that the concepts of providing a user with negotiable-value, determining that user account is sufficient, transferring amount are similar to concepts identified by the courts as abstract in ); tracking financial transactions to determine whether they exceed a pre-set spending limit (Intellectual Ventures v. Capital One); processing of payments for purchased goods (Inventor Holdings), processing a credit application (Credit Acceptance), creating a contractual relationship (buySAFE), offer based price optimization (OIP Techs).  
See also MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019] 
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY 
A. Fundamental Economic Practices or Principles
B. Commercial or Legal Interactions 
C. Managing Personal Behavior or Relationship or Interactions Between People
Hence, the independent claims recite an abstract idea.
The dependent claims merely limit the abstract idea to – type of account, electronic verification of contract document, adding user amount, types of short range communication, and type of negotiable value providing – which are also examples of 
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Mathematical Concepts.
Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims are: a settlement server, a mobile terminal and a negotiable-value providing apparatus.  The Specification describes these computer components generically.  For examples, the settlement server is an apparatus including CPU, RAM and I/O (See Para [0163] of the Published Application).  The mobile communication terminal is, for example, a cellular phone having non-contact IC card (See Para [0270] of the Published Application).  The negotiable-value providing apparatus is displayed in the figures as consisting of communication unit, control unit, processing unit, and negotiable-value supply unit (See Fig. 2).  
Hence, Examiner notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic computer components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.

In Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).
Similarly here, Examiner notes that the claimed steps provides game hall casinos with additional information about the credit status of a user to in order to determine whether to provide the user with negotiable-value – which may improve manage the risk of the casino but does not improve any computers or technology.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a settlement system” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic components for providing negotiable value after performing user credit check amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of providing negotiable value into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.  
Applicant argues that the system recited in the claims is clearly differentiated from general purpose computers and specially configured to allow a user for request and obtain transfer of funds via ATM machine, without having to provide account or card information.  Applicant also asserts that at the time of filing in 2010, the ability to funds dispensed from ATM or transferred in electronic form from ATM to mobile device was unknown, not conventionally known, and comprised an improvement.

First, as pointed out in Prong One, the additional elements have been recited at a high level of generality.  Second, the elements recited in claim are disclosed in Rowe (US 2003/0171145 A1) and Asa (US 2008/0128483 A1).  For example, Fig. 2B of Rowe discloses cashless server (95), gaming machine (80) and wireless device (58).  ATM machines have been widely available in the USA since the 1970s.  Hence, the elements recited in the claims are well-understood, routing and conventional (WURC).  
The only additional elements recited in the claims are “settlement server,” a “mobile terminal” and a “negotiable-value providing apparatus.”  The Specification describes these computer components generically.  For examples, the settlement server is an apparatus including CPU, RAM and I/O (See Para [0163] of the Published Application).  The mobile communication terminal is, for example, a cellular phone having non-contact IC card (See Para [0270] of the Published Application).  The negotiable-value providing apparatus is displayed in the figures as consisting of communication unit, control unit, processing unit, and negotiable-value supply unit (See Fig. 2).  
From previous PTAB decision dated 1/17/2018: The Specification defines “negotiable value: as “anything that can be bought with money” including “tangible" objects and "intangible” things, e.g., credit data and/or debit data. Spec 52, 58, 180.  Claim 1 covers the collection and manipulation of data.  The Federal Circuit has ruled that claims covering the collection and manipulation of data were directed to abstract ideas.  See, e.g., SAP Am., Inc. v. InvestPic, (Fed. Cir. 2018); Credit Acceptance Corp. v. Westlake Services, (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Fin. 
The Specification describes those computer system components generically by explaining that: (1) a settlement server “is, for example, an information processing apparatus such as a computer or a workstation” and “includes a central processing unit (CPU), a main memory (RAM), a read only memory (ROM), an I/O device (I/O), and an external storage device such as a hard disk device”; (2) the mobile communication terminal “is, for example, a cellular phone having a non-contact IC card, a cellular phone with short-distance communication means and radio communication means mounted thereon, PDA (Personal Data Assistant), a portable game machine, or an IP telephone including a radio LAN communication apparatus”; and (3) a negotiable-value providing apparatus “provides a prepared negotiable value,” i.e., anything “that can be bought with money,” and may “provide a negotiable value indirectly to a user by notifying a shop of the possibility of electronic settlement.” Spec. Para 52, 53, 58, 59, 86, 180, 187, 192.  Moreover, mobile communication terminals with noncontact IC cards for short-range wireless communication are well understood, routine, and conventional to a skilled artisan, e.g., as “commercially available.” Asa 1 5; see id. 34, 37, 39, 41, 73, 74, Fig. 1.  In addition, court decisions have recognized that generic computer components operating to collect and manipulate data are well understood, routine, and conventional to a skilled artisan.  See, e.g., Alice; SAP America; Intellectual Ventures I v. Symantec Corp; Versata Dev. Grp., Inc. v. SAP America; Ultramercial, Inc. v. Hulu; buySAFE.
For the above reasons, Applicant’s assertion – that a system in accordance with the above is clearly differentiated from general purpose computers – is not persuasive.

Examiner finds this unpersuasive.
It is not clear what the technical improvement is achieved here because the claims merely utilize the features of mobile wireless communication to securely accomplish a financial transaction.  Carrying out a transaction using a mobile wireless device short distance communication instead of an in-person ATM transaction is merely an alternative form of carrying out a financial activity.  As regards enhancing privacy and security, this argument is not persuasive because mobile transaction is no more or no less secure than ATM transaction.  Electronic funds transfers are the fundamental building blocks of the modern financial systems.  Like the risk hedging in Bilski and the intermediated settlement in Alice, funds transfers are “a fundamental economic practice long prevalent in our system of commerce.” See Alice, 134 S. Ct. at 2356 (citing Bilski, 561 U.S. at 611).  Thus, funds transfers, like risk hedging and intermediated settlement, are “an ‘abstract idea’ beyond the scope of § 101.”  
The fact that the claim uses a mobile wireless device does not render the claims less abstract.  An abstract idea does not become non-abstract by limiting the invention to a particular technological environment (Intellectual Ventures I).  See also Affinity Labs 
With regard to Applicant’s argument that the claims constitute a practical application, Examiner notes that the claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not recite additional limitations to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology 
Similarly here, Examiner notes that the claimed steps provides game hall casinos with additional information about the credit status of a user to in order to determine whether to provide the user with negotiable-value – which may help the casino manage risk but does not improve any computers or technology.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “using a mobile device,” and “apply it on a settlement system” is not sufficient for patent eligibility.
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.